IEATTORNEYGENERAI.


PRICE  DANIEL
ATTORNEYGENERAL




                    :




                               i
              ,,,

                         . .




                                   ,,   .,
    BowrubLe Williun     II. Henslsy   - Pa&a 2


           whoever fires the grass outside o? any
           lnolomre   with the intent to destre
           the grass therein by the comnuhioat I on
           of said fire to the grass, shall be oon-
           rined in the penitentiary  not lees than
           two nor more thah five years*
                ktiole    1328b-1 provides,       insofar   as pexti-
    nent to your ~questlon:
                  *seotion 1. ALV person who.wlll-
           ruliy’ bets fire to woods, forests,    re11008,
           &r&se or rubbish of any kind, on lands or
           whloh he is hot in poaseeslon or oontrol
           at the time of setting out suoh fire,      or
           who willfully   causes fires to be comsumi-
           oeted to suoh woods, forests,    fences,
           gram or rubbish, or who w’lllfullg     and
           mal;~olously seta on fire or,,causee to be
           set on fire any tiDh0r, w0ede., or uahee,
           80 a8 to cause loss or Injury to.ahother,
           still  be guilty of a miedemeamr, and on
           oonviotion must be Yined not Lees t~han Ten                  ‘,
           (#lO.OO) Dollare,   nor rots tbn ‘hro plu-
           d$ed (#P30,00) Dollati~.    a,)
.




                  ‘s00. 4.  Sv0lr.iiuliaiui~l    al! 06rp-
           oration who rriimily     or neg3ig0ntly~aets
           or owmunloatee firs to tuber       leads,
           woods, brush, .graer,, or etubble, on lamls
           not their own, shall be guUty of a ds-
           demanor.m

                   The elements or the two of%&?Ws defined
    are hot identiaal,      Artiole   1327 contemplates the fir-
    ing of grass wIthin any inclosure,        while Article   1386b-
    1 does hot limit the offense there Dresolibed to the
    firI=    of gram wlthin ah inclosure:        &tic10    1927 only
    prohibits    the firing  of grass not his wn; abile under
    Seotion’ 1 of Article    136t3b-1, the culprit,    though he
    wns the land, map yet be ohar~able          dth the offeaae
    preaoribed if he be not in poelcosdon ox oentrol at. tha
    time of, setting of such flxe..      ‘Rati ow~~~rehip  at k
    difttingpished    from poriseaslon or control Is indicated
    in Phillips    vs, State, .17 Cr. B0, 169, ~ofi#tru.ing Art.
    1227 e Under JW. 1327, one is ‘@ilty         who fires .the
    grass aa therein prohibited,       thou& no dam&e my be


                                              .     ‘+
-   .




        Hen, William H. Hens1.y i &age3      ',~


        done, while Art, 1388b-1 @mtemplahs   t&i&t loss or ir-
        jury to another shall hare'beetiQaused b+the fires.
        In Barker vs, State,,140 CrO,EZ.550, 146~8. W. (26)
        761, construing Art,.13g%b~l,.itwas~held nooessary
        that the indiotaent allegethat datendant set fire to
        a Sence-Wo as ta caaim less 6r injuzlfto anether"
        where an indictment under Art. 13&W-1 u&e prebrnted.
                    Article 1388b-1 ders not ccntain a repeal-
        ing provision0 Since the two Artiales  define ofSenwn,
        the elements of which are clearly disti@gu.$shable,they
        do not contain provisions a0 repugnant as'%0 justify a
        oonstruction efreeotinga repeal of thetearlikr law by
        implication because of~repugnancj.
                   ~A,more troublesome question inraised by
        the language of gee. 4 of Art? 1388b-1; especially in
        view of the faot thatthe emergenep clause;~which is
        3ec. 5 of the ori~giaalAct, recites tha# the factthat
        there is no law on%uPstatutes   now protroting l&&da
        and timber against fires creates an emergehcy,W etc.
                    .Tlite
                         fact~that-the::Legislatureproilesssdto
        ktmw of'no.laIF.$roteQEi,ngla+ds,and timber a
        rim negative’sany implicatio* &at the
        intended to repeal~~~.~former law covering the same
         subject netter, Yet.$ec,~ 4 might be construed to de-
        olare as a po1ioy.a.t &,h~,~~llfully setting or the
        aommuhicating of fires to .t&kberlands, woods, brush,
        grass, or stubbleon thb l&G     ei another shall be~gu$ltl
        af a misdemeanor thereby superseding the older felony
        statuts8. If Set, 4 is to be 50 construed, it,Hono Williem N, Heasley * Page 4


the purposes for whloh this parOioular Act, hrticle
1388b-1, was passed, and also ,to give efreet to thie
Article as against corporations as well as individe
uals, As stated in St. Louis B & NRailway, et al,
f. Marcofioh, 221 5. W. 582, by the OoPriasioa of Ap-
peals and approved by the Supreme Court, speaking sf
apparently inooasistant or repugnant enaotuata:
            nThough they may seem to be ropug-
      aant; if it is possible to fairly~reaoaolla
      them, it is the duty of the court. A,oon-
      struotion will be sought whioh harmonizes
      them and leaves both in surreat bpmatiom,
      rather than destroys one of them. If tha
      later statute reasonably admits of a ooa-
      structioa which will allow effort to the
      older law aad still leaves an ample 11ald
      for its own operation, a total repugaaac8
      oamot be said to exist, and, therefore, an
      illpliedrepeal dees not result, sinoe ia
      sush oaae both my staad ahd perform a dls-
      tincC off10e.~
            While it is true that it is orten neeo8-
sary to conalude that the Legislature in passing a
new law covering the whole subjeot matter of ah old
law i&ended to repea$ the old law as was done iplthe
situationa involved in suoh eaaea as Meekw vsr,Wkoelar
Couaty,,125 3,~W. (21) 331b affimaad 144 3. W. (%a)
885; Fleeka vs. State, 83 S. W., 381; and Robextsoa vsr
State, 159 5. W0 713, such coaclusloar were arrived at
oily where an intention to repeal all lnconsiate~nt
laws was oontained in the later act or the l&or sot
                 inoonsiatent tith ahd repugnant to ram-
                  be neted that Frt, 1388b-l deos a&
oover the entire field of cri*ieal Law dealiagdth    tb
settin& of--BiG.    See Title 17, Chapter 1 (Ar8oa) a.ad
Chapter 2 (Other Willful Bum&w),
               While Article 1327 is closely akln to Arti-
ele 1388b-1 and covers similar offease and is gadoubt-~      __
laly difficult to dlstla&uish, yet the maadateto ham-,
onizo and gire~effemt to both laws where possible &eul&
it is belierad, be given pawoqnt      efrert in theoem-,
struotion or these aattsof the Lag&elatore, and we riel~
oompe&Led to so construe thear Artioles in this instance,
lsReoially sin00 it is Obvious rrom the language or the
later set that    no iatentioa aould hsve existed to ro-
peal the formera
             This department, therefami: a@Brrr w&b
JOUT oonoluaion
      oonolu~ion contained.in your brief a&a&held8
              1388b-lis not lrraooncilablo
that Article 1388b-1~i.s                    .a& F~DUK-
                                            .asid rapug-
naat to llrtiole1327, and themforam'the fox&r deeedeie-
not repeal the latter by'lmplloation:
                       by'lmplloation.




               Held, Penal Cod. Artiolo 13MIb-1,
       ,mklag a rtsdaraur     the act of *4.per-
       aon whp ~illfullj!se)6 firs to wooda*
       roremta, fencaa, mar6 or rubbish o$ a4
       kind, OQ lands of whioh he la net in psm-
       sesrien or control at the time of sottIn&
       of su$h ihi,    0e aa to oause lema br in-
       jury to an&her, dors mot ropsal by %P
       pl&t;.,     a qricr ouotamt,   belpg &k.
                IwT~d Ag that whoever ulllrlally~
       6rta t re to a4 gram tit&&r an rnaler-
       ureaset his bwA with iatrnt to (.Wt~Oy
       the grass therein is gutltr of a feleaj,,




W:WB




                                          ,,   .I’/
                                   .,